Cassoday, J.
The change of venue in pending actions is a matter regulated entirely by statute. The statute provides that “ whenever the judge is a party, or interested in the matter in controversy, in any action pending before him, or is related to, or has been of counsel for either party, the court, or the presiding judge thereof, shall, upon application of either party, and may without such ayylication, change the place of trial of such action.” E. S. see. 2623. It appears from the record that the order changing the venue from Eau Claire county to Chippewa county was-made by the presiding judge on his own motion, and without the knowledge or consent of the defendant’s attorney. The record fails to show that the presiding judge was a party, or interested in the controversy, or was related. to> *354either of the parties, or had been of counsel in the case for either of the parties. This being so, he manifestly had no authority to make the order changing the venue to Chippewa county, as he did.
By the Court.— The order of the circuit court appealed from is reversed, and the cause is remanded with direction to change the venue back to Eau Claire county.